  Case 2:18-cv-08605-JVS-SS Document 94 Filed 02/08/21 Page 1 of 1 Page ID #:1011

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8605 JVS (SSx)                                                  Date     February 8, 2021
 Title             Phillip Alvarez v. Sirius XM Radio Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                 Sharon Seffens
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
            Theodore Maya, Tina Wolfson                                         Thomas Demitrack
           Robert Ahdoot, Conrelius Dukeow                                        Allison Waks



 Proceedings:           VIDEO CONFERENCE Plaintiffs’ Motion for Final Approval
                        of Class Action Settlement [89]



      Cause is called for hearing via video conference and counsel make their
appearances. The tentative order was issued. Court and counsel confer. Objections are
heard. The Court GRANTS the motion in accordance with the tentative ruling. A
separate order GRANTING motion to issue.




                                                                                                         :    15

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
